Exhibit 10.1
FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This First Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of September 28, 2009, by and between Square 1 Bank (the “Bank”)
and Local.com Corporation, and Local.com PG Acquisition Corporation
(collectively known as “Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 26, 2009 (as amended from time to time, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.
Unless otherwise defined herein, capitalized terms shall have the same meaning
as given to them in the Agreement.
NOW, THEREFORE, the parties agree as follows:

1)   Bank and Borrower hereby agree that, by executing this First Amendment to
Loan and Security Agreement, Co-Borrower Local.com PG Acquisition Corporation:
(i) adopts, accepts, enters into and ratifies in its entirety the Agreement and
all Loan Documents, and further agrees that such action shall be treated as
being effective and binding on Local.com PG Acquisition Corporation as of the
Closing Date; and (ii) waives any and all defenses it may have arising from or
connected in any way to the failure of Local.com PG Acquisition Corporation to
sign the Agreement on the Closing Date.   2)   Bank hereby waives Borrower’s
compliance requirements with Section 6.6 of the Agreement (as in effect prior to
this Amendment) existing thereunder as of July 31, 2009.   3)   Section 6.6 of
the Agreement is hereby amended and restated, as follows:

     6.6 “Primary Depository”. Subject to the provisions of Section 3.1(k) and
3.2(b), Borrower within 30 days of the Closing Date shall maintain all its
depository and operating accounts with Bank and its primary investment accounts
with Bank or Bank’s affiliates, provided that, until October 31, 2009, but not
thereafter, Borrower may maintain an account outside of Bank with an aggregate
amount on deposit in such account not to exceed $100,000.

4)   Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

5)   Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

6)   This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

7)   As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

  a)   this Amendment, duly executed by Borrower;

 



--------------------------------------------------------------------------------



 



  b)   payments for all Bank Expenses, including Bank’s expenses in the
documentation of this Amendment and any related documents, which may be debited
from any of Borrower’s accounts; and     c)   such other documents and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

                              Local.com Corporation       Square 1 Bank
 
                           
By:
  /s/ Brenda Agius       By:    /s/ Christopher Erro            
 
                           
Its:
  Chief Financial Officer and Secretary       Its:   Vice President            
 
                            Local.com PG Acquisition Corporation                
       
 
                           
By:
  /s/ Brenda Agius
 
                       
Its:
  Chief Financial Officer and Secretary                        

[Signature Page to First Amendment to Loan and Security Agreement]

 